DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combined limitations of independent claim 1, specifically the limitation stated as “the camera is installed on a position which is outside the housing and withdrawn from an optical path of the image light emitted through the housing opening, as well as in an orientation for capturing an image of an area where a face including the eye of the driver is reflected on the antiglare plate, and the main controller is configured to perform control to adjust an emission direction of the image light based on a viewpoint position of the driver which has been detected by the viewpoint detection device”. The dependent claims 2-8 are allowed for at least the same reason indicated above.
Sakai (US. Pub. No. 2013/0265646) is considered the closest prior art. Sakai discloses a head-up display for displaying a virtual image in front of a vehicle, the head-up display claim 1.
Spero (US. Pub. No. 2003/0169213) discloses a camera configured to capture an image of a face area including an eye of a driver of the vehicle; a viewpoint detection device configured to detect a viewpoint of the driver based on the image captured by the camera; and a main controller connected to each of the image display device, the virtual image optical system, and the viewpoint detection device; however, Spero fails to disclose a housing opening provided in the housing, through which the image light is emitted from the housing; an antiglare plate that covers the housing opening and transmits the image light; required for claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622